Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 16/005,636 filed on 11 June 2018. The response filed 7 April 2021 amends claims 1, 9, 11, 12, 14, and 16-19, and presents arguments is hereby acknowledged. 	Claims 1-20 are presented for examination.

Response to Arguments
Independent Claims 1 and 11
On pages 7-9 of the response filed 7 April 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 7 December 2020 Non-Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On pages 7-9, Applicant argues that the Jiang/Cooper system fails to teach or suggest “accessing, from each identified network service container, a data message stored in a shared memory location to perform the network service provided by the 

Dependent Claims 2-10 and 12-20
On pages 7-9 of the response filed 7 April 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 7 December 2020 Non-Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments persuasive. With regards to allowability, Examiner has conducted a search and applied new art. Thus, a new rejection is established against the independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 11, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2019/0272205 A1 to Jiang et al, US PGPUB 2019/0020665 A1 to Surcouf et al, and US PGPUB 2015/0370586 Al to Cooper et al.
Regarding Claim 1, Jiang discloses a method for performing services on data messages forwarded through a network, the method comprising:  	a service virtual machine (VM) (FIG. 2 and 0032 provides for a task node/virtual machine VM) comprising a plurality of containers for providing network services for data messages received by the service VM (FIG. 3 and 0040 provides for the task node/virtual machine VM comprising Load balancer 1 container and Application 2 container, wherein the containers provide service results for service access requests/data messages received by the task node/VM):  		allocating memory for the service VM (FIG. 3, 0037, and 0040 provides for allocating memory sharing via IPC for the task node/VM);  		defining a location in the allocated memory as a shared memory location that is to be shared among the service VM and the plurality of containers (FIG. 3, 0037, and 0040 provides for defining an independent IPC namespace/location via the globally unique 32-bit ID, wherein the defined IPC namespace is a shared memory location that is to be shared among the task node/VM, Load balancer 1 container, and Application 2 container);  		configuring the service VM to store data messages received by the service VM in the shared memory location (0010 and 0037-0038 provides for configuring the task node/VM for POSIX message queueing to store/queue messages received by the task node/VM in the independent IPC namespace/location);  	Jiang doesn’t explicitly disclose wherein the service virtual machine is executed on a computer; identifying a set of at least two network service containers from the plurality of containers to perform at least two network services on a data message stored at the shared memory location; and for each particular network service container in the identified set of network service containers, retrieving the data message from the shared memory location, performing the service of the particular network service container on the data message and storing the data message back at the shared memory location. 	Surcouf, in a similar field of endeavor, discloses identifying a set of at least two network service containers from a plurality of containers to perform at least two network services on a data message stored at a shared memory location (FIG. 1, 0017, 0034, and 0037 provides for network environment 110 identifies a set of application container 135(1) and 135(2) from the plurality of containers 135(1)-135(4), wherein the containers controlling API access/perform network services on API traffic/data messages stored at the intra-application space of application 150, i.e. a shared memory location); and  	for each particular network service container in the identified set of network service containers, retrieving the data message from the shared memory location, (FIG. 1, 0017, 0034, and 0037 provides for each application container 135(1) and 135(2), retrieve the API traffic from the intra-application space of application 150, control access/perform network services to the API of another container, and store/return the API traffic back to the intra-application space of application 150, i.e. a shared memory location). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Surcouf for containers that implement security policies of containers sharing an application. The access controlling containers of Surcouf, when implemented with the interprocess communication (IPC) namespace of the Jiang system, will allow one of ordinary skill in the art to use virtual containers to implement security when communicating at an intra-application level. One of ordinary skill in the art would be motivated to utilize the access controlling containers of Surcouf with the interprocess communication (IPC) namespace of the Jiang system in order to configure each container process API traffic. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the access controlling containers of Surcouf with the interprocess communication (IPC) namespace of the Jiang system for the desirable purpose of configuring containers to control access within the environment. 	The Jiang/Surcouf system doesn’t explicitly disclose wherein the service virtual machine is executed on a computer. 	Cooper, in a similar field of endeavor, discloses wherein a service virtual (FIG. 1 and 0022 provides for virtual machine being executed on a server). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Cooper for utilizing virtual machines implemented in a server. The server-based virtual machines of Cooper, when implemented with the interprocess communication (IPC) namespace of the Jiang/Surcouf system, will allow one of ordinary skill in the art to process service chains in a data center. One of ordinary skill in the art would be motivated to utilize the server-based virtual machines of Cooper with the interprocess communication (IPC) namespace of the Jiang/Surcouf system in order to orchestrate communication with a cluster of servers. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the server-based virtual machines of Cooper with the interprocess communication (IPC) namespace of the Jiang/Surcouf system for the desirable purpose of establishing a system within a data center of servers.
Regarding Claim 3, the Jiang/Surcouf/Cooper system discloses the method of claim 1, wherein identifying the set of network service containers comprises examining a set of network service policies (Jiang, 0035 and 0040 provides for identifying/selecting containers according to a specific load balancing policy).
Regarding Claim 6, the Jiang/Surcouf/Cooper system discloses the method of claim 1, wherein a process executed by the service VM communicates with each particular network service container in the set of network service containers through a particular message queue (Jiang, 0033 provides for communication through an IPC message queue) to (i) indicate that the network service container should provide the network service for the data message (Cooper, 0045 provides for a virtual container of a first queue indicates that the second queue should provide the next service in the service chain for the packet) and (ii) receive an indication that the network service has been provided (Cooper, 0045 provides for a virtual container of a first queue indicates that the second queue should provide the next service in the service chain for the packet, and thus the first queue has provided the first service in the LSC). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Cooper for utilizing queues to process a chain of services. The queues of Cooper, when implemented with the interprocess communication (IPC) namespace of the Jiang/Surcouf system, will allow one of ordinary skill in the art to order and organize services in the chain. One of ordinary skill in the art would be motivated to utilize the queues of Cooper with the interprocess communication (IPC) namespace of the Jiang/Surcouf system in order to configure each container to perform its service in the service chain. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the queues of Cooper with the interprocess communication (IPC) namespace of the Jiang/Surcouf system for the desirable purpose of configuring services to be performed in a certain order by the containers of the system.
Regarding Claim 11, Jiang discloses a non-transitory machine readable medium storing a program for performing network services on data messages forwarded through a network (0082 and 0102 provides for a computer-readable storage medium for storing an integrated unit/program for performing services on load/data messages forward through a network), executes a service virtual machine (SVM) (FIG. 2 and 0032 provides for a task node/virtual machine VM) comprising a plurality of containers for providing network services for data messages received by the SVM (FIG. 3 and 0040 provides for the task node/virtual machine VM comprising Load balancer 1 container and Application 2 container, wherein the containers provide service results for service access requests/data messages received by the task node/VM), the program comprising sets of instructions for:  	allocating memory for the SVM (FIG. 3, 0037, and 0040 provides for allocating memory sharing via IPC for the task node/VM);  	defining a portion of the allocated memory as a shared memory location that is to be shared among the SVM and the plurality of containers (FIG. 3, 0037, and 0040 provides for defining an independent IPC namespace/location via the globally unique 32-bit ID, wherein the defined IPC namespace is a shared memory location that is to be shared among the task node/VM, Load balancer 1 container, and Application 2 container); and 	configuring the SVM to store a data message received by the SVM in the shared memory location (0010 and 0037-0038 provides for configuring the task node/VM for POSIX message queueing to store/queue messages received by the task node/VM in the independent IPC namespace/location). 	Jiang doesn’t explicitly disclose the program for execution by at least one processing unit of a host computer that executes a service virtual machine (SVM); identifying a set of at least three network service containers from the plurality of (FIG. 1, 0017, 0034, and 0037 provides for network environment 110 identifies a set of application container 135(1), 135(2), and 135(3) from the plurality of containers 135(1)-135(4), wherein the containers controlling API access/perform network services on API traffic/data messages stored at the intra-application space of application 150, i.e. a shared memory location); and 	accessing, for each network service container in the identified set of network service containers, the data message stored in the shared memory location and having the particular network service container in the identified set of network service containers perform the network service provided by the network service container and storing the data message back to the shared memory location (FIG. 1, 0017, 0034, and 0037 provides for each application container 135(1) and 135(2), access the API traffic from the intra-application space of application 150, control access/perform network services to the API of another container, and store/return the API traffic back to the intra-application space of application 150, i.e. a shared memory location). 	One of ordinary skill in the art before the effectively filed date of the claimed (FIG. 1 and 0022 provides for virtual machine being executed on a server, wherein the server comprises processing unit). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Cooper for utilizing virtual machines implemented in a server. The server-based virtual machines of 
Regarding Claim 13, similar rejection where the method of claim 3 teaches the non-transitory machine readable medium of claim 13.
Regarding Claim 16, similar rejection where the method of claim 6 teaches the non-transitory machine readable medium of claim 16.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the Jiang/Surcouf/Cooper system as applied to claims 1 and 11 above, and further in view of US Patent 9,524,183 B1 to Phelan et al.
Regarding Claim 2, the Jiang/Surcouf/Cooper system discloses the method of claim 1, wherein the allocated memory is further accessed by a process of a host machine (Jiang, FIG. 3, 0007, and 0037-0038 provides for wherein the IPC namespace, i.e. the allocated memory, is further accessed by different processes on a host). 	The Jiang/Surcouf/Cooper system doesn’t explicitly disclose a host machine on (FIG. 1 provides for a host system 110 comprising VMs 115-116 and containers 120-123). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Phelan for configuring containers of virtual machines (VMs) in a host. The container architecture of Phelan, when implemented with the interprocess communication (IPC) namespace of the Jiang/Surcouf/Cooper system, will allow one of ordinary skill in the art to configure virtual machines and containers in a host. One of ordinary skill in the art would be motivated to utilize the container architecture of Phelan with the interprocess communication (IPC) namespace of the Jiang/Surcouf/Cooper system in order to transmit packets between containers of a virtual machine using the IPC namespace. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the container architecture of Phelan with the interprocess communication (IPC) namespace of the Jiang/Surcouf/Cooper system for the desirable purpose of applying the IPC namespace to a container within a virtual machine architecture.
Regarding Claim 12, similar rejection where the method of claim 2 teaches the non-transitory machine readable medium of claim 12.

Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the Jiang/Surcouf/Cooper system as applied to claims 3 and 13 above, and further in view of US PGPUB 2018/0309640 A1 to Nagarajan et al.
Regarding Claim 4, the Jiang/Surcouf/Cooper system discloses the method of claim 3. 	The Jiang/Surcouf/Cooper system doesn’t explicitly disclose wherein the set of network service policies are received from a management VM. 	Nagarajan, in a similar field of endeavor, discloses wherein a set of network service policies are received from a management VM (0049 provides for wherein configuration are received from a VMware NSX controller). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Nagarajan for utilizing VMware NSX for a software-defined network (SDN) framework. The NSX controller of Nagarajan, when implemented with the interprocess communication (IPC) namespace of the Jiang/Surcouf/Cooper system, will allow one of ordinary skill in the art to configure virtual machines through a NSX controller. One of ordinary skill in the art would be motivated to utilize the NSX controller of Nagarajan with the interprocess communication (IPC) namespace of the Jiang/Surcouf/Cooper system in order to allow an administrator to define and transmit configurations through the SDN framework. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the NSX controller of Nagarajan with the interprocess communication (IPC) namespace of the 
Regarding Claim 5, the Jiang/Surcouf/Cooper/Nagarajan system discloses the method of claim 4, wherein policies in the set of network service policies specify a set of network services to apply to a particular data message based on attributes of the particular data message (Nagarajan, 0029, 0036, and 0242 provides for wherein QoS policies specify a set of rules/policies to apply to a message/packet based on the tuple of the message/packet)
Regarding Claim 14, similar rejection where the method of claim 4 teaches the non-transitory machine readable medium of claim 14.
Regarding Claim 15, similar rejection where the method of claim 5 teaches the non-transitory machine readable medium of claim 15.

Claims 7, 9, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the Jiang/Surcouf/Cooper system as applied to claims 6 and 16 above, and further in view of US Patent 10,289,457 B1 to Slawomir.
Regarding Claim 7, the Jiang/Surcouf/Cooper system discloses the method of claim 6. 	The Jiang/Surcouf/Cooper system doesn’t explicitly disclose wherein the process executed by the service VM identifies an order of network services in the set of network services to provide and only indicates that a particular network service container should provide the particular network service for the data message after the process receives an indication that a network service immediately prior to the particular network service has been provided. 	Slawomir, in a similar field of endeavor, discloses wherein the process executed by the service VM identifies an order of network services in the set of network services to provide (col. 2 line 63 – col. 3 line 8 and col. 13 lines 5-11 provides for chaining together microservices in a specific order, wherein  the second container of a first iteration of the process 300 can become, in effect, the first container of a second iteration of the process 300 for purposes of connecting that container to another container) and only indicates that a particular network service container should provide (col. 3 lines 43-54 and col. 12 lines 41-52 provides for discovering/indicating, via container metadata 158, the container that provides the particular microservice after receiving an indication/dynamically discovering the output, from a network service immediately prior to a service, connects/chains to another service provided by another container). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Slawomir for obtaining metadata that indicates whether a request has been satisfied. The container metadata of Slawomir, when implemented with the interprocess communication (IPC) namespace of the Jiang/Surcouf/Cooper system, will allow one of ordinary skill in the art to discover and chain microservices. One of ordinary skill in the art would be motivated to utilize the container metadata of Slawomir with the interprocess communication (IPC) namespace of the Jiang/Surcouf/Cooper system in order to manage Input/Output activities for the containers. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the container metadata of Slawomir with the interprocess communication (IPC) namespace of the Jiang/Surcouf/Cooper system for the desirable purpose of managing I/O activities for containers.
Regarding Claim 9, the Jiang/Surcouf/Cooper system discloses the method of claim 6, wherein the process executed by the service VM (Jiang, 0033 provides for communication through an IPC message queue) further (i) receives an indication that a (Cooper, 0045 provides for a virtual container performed a current service and then writing to the queue of any other virtual container, wherein writing to another queue is an indication that the message has been altered) and (ii) resends, to at least one network service container providing a network service that is identified as coming after the particular network service that altered the data message, an indication that the network service container should provide the network service (Cooper, 0045 provides for a virtual container performed a current service and then writing to the queue of any other virtual container, wherein writing to another queue is an indication, to at least one container identified as coming after another service, that the next virtual container should provide the network service in the service chain, i.e. LSC). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Cooper for utilizing queues to process a chain of services. The queues of Cooper, when implemented with the interprocess communication (IPC) namespace of the Jiang/Surcouf system, will allow one of ordinary skill in the art to order and organize services in the chain. One of ordinary skill in the art would be motivated to utilize the queues of Cooper with the interprocess communication (IPC) namespace of the Jiang/Surcouf system in order to configure each container to perform its service in the service chain. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the queues of Cooper with the interprocess communication (IPC) namespace of the Jiang/Surcouf system for the desirable purpose of configuring services to be performed in a certain order by the (col. 2 line 63 – col. 3 line 8 and col. 13 lines 5-11 provides for chaining together microservices in a specific order, wherein  the second container of a first iteration of the process 300 can become, in effect, the first container of a second iteration of the process 300 for purposes of connecting that container to another container) and sends a plurality of network service containers an indication that the network service container should provide the network service (col. 3 lines 43-54 and col. 12 lines 41-52 provides for discovering/indicating, via container metadata 158, the container that provides the particular microservice after receiving an indication/dynamically discovering the output, from a network service immediately prior to a service, connects/chains to another service provided by another container). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Slawomir for obtaining metadata that indicates whether a request has been satisfied. The container metadata of Slawomir, when implemented with the interprocess communication (IPC) namespace of the Jiang/Surcouf/Cooper system, will allow one of ordinary skill in the art to discover and chain microservices. One of ordinary skill in the art would be motivated 
Regarding Claim 17, similar rejection where the method of claim 7 teaches the non-transitory machine readable medium of claim 17.
Regarding Claim 19, similar rejection where the method of claim 9 teaches the non-transitory machine readable medium of claim 19.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the Jiang/Surcouf/Cooper/Slawomir system as applied to claims 7 and 17 above, and further in view of US PGPUB 2016/0094384 A1 to Jain et al.
Regarding Claim 8, the Jiang/Surcouf/Cooper/Slawomir system discloses the method of claim 7. 	The Jiang/Surcouf/Cooper/Slawomir system doesn’t explicitly disclose wherein the process executed by the service VM (i) receives, from a network service container that is not the last network service container in the identified order, an indication that the data message should be dropped, (ii) does not indicate to the remaining network service containers in the identified order that they should provide a network service for the data message.(0058 provides for a process executed by VM 115) (i) receives, from a network service container that is not the last network service container in the identified order (0040 and 0077 provides for VM generating/consuming data messages from container SN1), an indication that the data message should be dropped (0061 provides for a service rule set/indication that the data message should be dropped), (ii) does not indicate to remaining network service containers in an identified order that they should provide the network service for the data message (0062 and 0077 provides for notifying the calling module, wherein notifying the calling module does not indicate to other containers that they should provide the network service for the data message)
Regarding Claim 18, similar rejection where the method of claim 8 teaches the non-transitory machine readable medium of claim 18.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the Jiang/Surcouf/Cooper system as applied to claims 1 and 11 above, and further in view of US Patent 9,003,131 B1 to Lunev.
Regarding Claim 10, the Jiang/Surcouf/Cooper system discloses the method of claim 1. 	The Jiang/Surcouf/Cooper system doesn’t explicitly disclose wherein, during a period of time, the data message stored in the shared memory location (i) can be read by a plurality of containers and (ii) can only be modified by a single container. 	Lunev, in a similar field of endeavor, discloses wherein, during a period of time, a data message stored in a shared memory location (i) can be read by a plurality of containers and (ii) can only be modified by a single container (col. 4 lines 12-20, col. 7 lines 20-23, and col. 7 lines 63-67 provides for wherein, during a relatively short time where other writers will have to be idle, data stored in a shared memory can (1) be read by multiple readers and (2) be modified by a single writer). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Lunev for sharing a buffer utilizing conventional algorithm exclusions. The algorithm exclusions of Lunev, when implemented with the interprocess communication (IPC) namespace of the Jiang/Surcouf/Cooper system, will allow one of ordinary skill in the art to limit how many modules can access the shared memory. One of ordinary skill in the art would be 
Regarding Claim 20, similar rejection where the method of claim 10 teaches the non-transitory machine readable medium of claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2019/0310872 A1 to Griffin et al discloses containers for providing services received by a virtual machine node.
US PGPUB 2002/0147611 A1 to Greene et al discloses a VM container that is a service running on a VM, i.e. a service itself.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477.  The examiner can normally be reached on M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/S.D.G/Examiner, Art Unit 2459                                                                                                                                                                                                        


/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459